                                 Case 2:20-cv-02033-KJM-JDP Document 14 Filed 02/05/21 Page 1 of 3


                            1 Joseph E. Addiego III (CA SBN 169522)
                              Frederick A. Haist (CA SBN 211322)
                            2 DAVIS WRIGHT TREMAINE LLP
                              505 Montgomery Street, Suite 800
                            3 San Francisco, California 94111
                              Telephone: (415) 276-6500
                            4 Facsimile: (415) 276-6599
                              Email:      joeaddiego@dwt.com
                            5             frederickhaist@dwt.com
                            6 Attorneys for JPMorgan Chase Bank, N.A.
                            7
                            8                    IN THE UNITED STATES DISTRICT COURT
                            9                       EASTERN DISTRICT OF CALIFORNIA
                            10
                                 Mary Valdez,                            Case No. 2:20-cv-02033-KJM-JDP
DAVIS WRIGHT TREMAINE LLP




                            11
                                            Plaintiff,                   STIPULATION BETWEEN
                            12                                           JPMORGAN CHASE BANK, N.A.
                                      v.                                 AND MARY VALDEZ TO
                            13                                           CONTINUE THE STATUS
                                 J.P.Morgan Chase Bank, N.A.,            CONFERENCE AND RELATED
                            14                                           DEADLINES AND ORDER
                                            Defendant.
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                 Case 2:20-cv-02033-KJM-JDP Document 14 Filed 02/05/21 Page 2 of 3


                             1         Plaintiff Mary Valdez filed this action on October 12, 2020. The Court set a
                             2 Status Conference hearing for February 25, 2021 at 2:30 p.m., making the Federal
                             3 Rule of Civil Procedure 26 conference deadline February 4, 2021, and a Joint
                             4 Status Report due on February 11, 2021.
                             5         The parties have discussed settlement and believe that they are close to
                             6 reaching a resolution that would eliminate the need for further filings and Court
                             7 proceedings if the Court continues the February 25, 2021 Status Conference to
                             8 April 8, 2021 (making the Rule 26 conference deadline March 18, 2021, and the
                             9 Status Report due on March 25, 2021) or to another date thereafter that is
                            10 convenient for the Court.
DAVIS WRIGHT TREMAINE LLP




                            11         The parties stipulate and request, under Local Rule 144, with the Court’s
                            12 approval, that the Court continue the February 25, 2021 Status Conference to April
                            13 8, 2021, or to another date thereafter that is convenient for the Court, with the
                            14 corresponding Rule 16 and 26 deadlines based upon the continued date.
                            15         IT IS SO STIPULATED.
                            16 DATED: February 5, 2021                       Respectfully submitted,
                            17                                               DAVIS WRIGHT TREMAINE LLP

                            18                                               By: /s/ Joseph E. Addiego III
                            19                                                   Joseph E. Addiego III
                                                                                 Frederick A. Haist
                            20                                               Attorneys for JPMorgan Chase Bank,
                            21                                               N.A.

                            22 DATED: February 5, 2021                       MARTIN & BONTRAGER, APC
                            23
                                                                             By: /s/ G. Thomas Martin, III
                            24                                                   G. Thomas Martin, III
                                                                                 Nicholas J. Bontrager
                            25
                                                                             Attorneys for Mary Valdez
                            26
                            27
                            28
                                 Case 2:20-cv-02033-KJM-JDP Document 14 Filed 02/05/21 Page 3 of 3


                            1                                         ORDER
                            2          IT IS SO ORDERED. The Court continues the Status Conference from
                            3    February 25, 2021 to April 8, 2021and a Joint Status Report due no less than
                            4    fourteen (14) days prior to the Status Conference.
                            5          This order resolves ECF No. 12.
                            6    DATED: February 5, 2021.
                            7
                            8
                            9
                            10
DAVIS WRIGHT TREMAINE LLP




                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
